DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 1/4/2021  are acknowledged. 


INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statements submitted 1/4/2021 is acknowledged.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW  REJECTIONS
Claim Rejections- 35 USC § 112-New mater 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16, 18, 19-20 and 23-25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Paragraph 0065 discloses 4 g of Omcor and that this contains 465 mg EPA, 375 mg DHA and 4 mg of alpha tocopherol. Thus, the amendment to claim 25 is not Omcor since the 4 mg of alpha tocopherol is lacking. Therefore, the amendment to claim 25 is regarded as new matter. 
Claim 16 has been amended by administering 4g of a composition comprising at least 95 % EPA however this is regarded as new matter for the reasons below. 
Paragraph 80 was cited for support and this paragraph does not disclose administration of 4 g (4000 mg) but rather this disclose “a composition is administered in an amount sufficient to  provide a daily dose of EPA dose” which is not the same as saying administering 4 g of a composition. Paragraphs 0147 and 0150 are disclosing the EPA is administered in an amount that encompasses 4 g (4000 mg) but not a composition that comprises other components. Claims 18, 19-20 and 23-24 do not cure the deficiencies of claims 18 and 25.
Therefore, the claims lack written description for “ 4 g of a pharmaceutical composition” as well as the “each capsule comprises 0.465 g of eicosapentaenoic acid ethyl ester and about 0.375 of docosahexaenoic acid ethyl ester”.  

Claim Rejections- 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-20, 23-25 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Theoharides et al. (US 20090148543), Rongen et al. (US 2006/0211762), Saxena et al. (US 2008/0214531), Fitzpatrick et al. (US 20080139604),  Obata et al. “Eicosapentaenoic acid inhibits prostaglandin D2 generation by inhibiting cyclo-oxygenease-2 in cultured human cells” and  Bayes et al. “Comparison of Once-Daily, niacin Extended-release/lovastatin with standard doses of atorvastatin and simvastatin(the advicor versus other Cholesterol-Modulating agents trial evaluation [ADVOCATE]”.

Theoharides et al. disclose administering for an effective period of time and while 12 weeks is not mentioned Bayes et al. “Comparison of Once-Daily, niacin Extended-release/lovastatin with standard doses of atorvastatin and simvastatin(the advicor versus other Cholesterol-Modulating agents trial evaluation [ADVOCATE]” disclose niacin ER/lovastatin (statin) therapy after 12 weeks lowered LDL cholesterol by 42 % thus patients take niacin for the purpose of lowering LDL cholesterol for about 12 weeks (see abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the composition for an effective period of time which is administered with niacin and thus it would be obvious to administer the composition for the amount of time patients are on the niacin for reducing LDL cholesterol which includes 12 weeks as disclosed by Bays. 
Theoharides et al. discloses OKE contains eicosapentaenoic acid but does not disclose at least about 95 % by weight eicosapentaenoic acid or ester.
Rongen et al. (US 2006/0211762) (hereinafter Rongen et al.) teach combination therapy of a dyslipidemia agent such as niacin and statins with omega-3 fatty acids for prevention or reduction of cardiovascular events where eicosapentaenoic acid (EPA) alone can comprise 100 % of the omega-3 fatty acid content and the dosages can be administered at different times as separate compositions (abstract, paras 0005, 0009, 0054-0055, 0060, 0065, claims 1-2, 15-16, 27-28 and 31). Rongen et al. teach that the EPA can be in the form of the ethyl ester (para 0020 and 0060) and teach that the omega-3 is present in amounts of 0.1 g-10 g, preferably 1g-6g (para 0075). This reads on administration of 4 g EPA. The daily dosages of dyslipidemia agent and concentrated omega-3 fatty acids can be administered together in from 1 to 10 dosages, with the preferred number of dosages from 1 to 4 times a day, most preferred 1 to 2 times a day (para 0084). Rongen et al. teach administering 4 g of omega-3 fatty acids daily (para 0075). 
 Rongen et al. disclose that dyslipidemia agent can be administered in an amount of 10-100 % or 50-50 % of the conventional full strength dose as a single administration 
Rongen et al. does not disclose reducing incidence or severity of niacin flush. 
Fitzpatrick et al. (US 20080139604) (hereinafter Fitzpatrick et al.) disclose that niacin is associated with cutaneous vasodilation, sometimes called flushing. This side effect is caused by nicotinic acid-induced release of prostaglandin D2 in the skin (para 0001). 
Fitzpatrick et al. does not disclose eicosapentaenoic acid. 
	Obata et al. “Eicosapentaenoic acid inhibits prostaglandin D2 generation by inhibiting cyclo-oxygenease-2 in cultured human cells” (hereinafter Obata et al.) disclose that EPA reduces PGD2 generation ( conclusion). 
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to pretreat a subject with eicosapentaenoic acid before administration of niacin therapy. One would have been motivated to because niacin flush is associated with release of prostaglandin D2 and eicosapentaenoic acid inhibits such generation of prostaglandin D2 thus one of ordinary skill in the art would have been motivated to use eicosapentaenoic acid to inhibit production of prostaglandin D2 which would lend to reduced flushing since the side effect caused by nicotinic acid induced release of prostaglandin D2 in the skin is flushing.


RESPONSE TO ARGUMENTS
6.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

CONCLUSION 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615